DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 6/29/2022, with respect to Claims 1-2, 4-5, 8, 10, and 12 have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of Claims 1-2, 4-5, 8, 10, and 12 has been withdrawn. 
Claims 1-2, 4-5, 8, 10, and 12 were previously rejected under 35 U.S.C. 102(a)(1) for being anticipated by US 10212755 to Dunser (hereinafter "Dunser"). The Examiner acknowledged allowable subject matter in claims 3, 6-7, 9, 11, 13-14 "...if rewritten in independent form including all of the limitations of the base claim and any intervening claims...". In response, Applicant cancels claims 3, 9, and 15-20, amends independent claim 1 to incorporate limitations of now cancelled claim 3, and amends independent claim 8 to incorporate limitation of now cancelled claim 9. Applicant submits that in light of the above, independent claims 1 and 8 are patentable over Dunser, and that dependent claims 2-7, 9-14 are patentable over Dunser, at least through their dependency of claims 1 and 8.
The examiner finds the applicant’s arguments/amendments to be sufficient, and therefore the prior art rejection in view of Dunser is hereby withdrawn. 
Allowable Subject Matter
Claims 1-2, 4-8, and 10-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose a detector locator system comprising: an electromagnetic radiation (EMR) source array comprising a plurality of EMR sources; a detector apparatus comprising: an EMR detector configured to detect an EMR signal emitted by the EMR sources; and a wireless transceiver configured to transmit an ON signal responsive to the EMR detector receiving the EMR signal; and a control unit configured to: control the EMR sources to turn on one at a time in an activation pattern; receive the ON signal; designate, responsive to the ON signal, the EMR source from the plurality of EMR sources that triggered the detection signal as a triggering EMR source; and control the EMR sources to turn on one at a time in a second activation pattern within a subset of the plurality of EMR sources, the subset comprising the triggering EMR source and a predetermined number of EMR sources flanking either side of the triggering EMR source (highlighted for emphasis).
Claims 2 and 4-7 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2 and 4-7 are too considered as allowed. 
Regarding Claim 8, the references cited on PTO-892 form, alone or in combination form, fail to disclose a detector locator system comprising: an EMR source array comprising a plurality of EMR sources, each EMR source of the plurality of EMR sources being configured to emit an EMR response signal encoding an EMR identification of the respective EMR source responsive to receiving a trigger signal; a detector apparatus comprising: 3Serial No: 17/106,115Attorney Docket No: C264-P1655-USa trigger signal generator operable to transmit the trigger signal; an EMR detector configured to receive the EMR response signal; a wireless transmission module; a processor that, responsive to a set of instructions stored in a memory, is configured to instructs the wireless transceiver to transmit a detection signal responsive to the EMR detector receiving the EMR response signal, wherein the detection signal encodes a value based on the EMR identification; and wherein the value comprises a distance along the length of the EMR source array (highlighted for emphasis).
Claims 10-14 depend upon that of Claim 8, and require all of the limitations of Claim 8, therefore Claims 10-14 are too considered as allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are relative to the art of the present invention with respect to systems and methods for determining a location of a portable electromagnetic radiation (EMR) detection apparatus with respect to an array of EMR sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858